DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because:
In all figures, the casing 10 should be cross-hatched as “metal” and the fill 12 should be cross-hatched as “concrete” per the guidelines in MPEP 608.02 IX.
In Figs. 3-6, the sleeve 144, hammers 120 and 122, connecting means 130, and inner string 142 should all be cross-hatched as “metal,” per MPEP 608.02 IX.
The claimed “biasing mechanism” mentioned in claim 7 is not illustrated in the drawings.  Claimed subject matter must be shown according to 37 CFR 1.83(a).  The feature must be shown or canceled from the claims.
In Fig. 3, the hammer elements 120 of the stages 192, 194, 196, and 198 should not be provided with any shading or cross-hatching.  Presumably, the viewer is looking at the end of the hammer, and the mechanism is not “cut” by the plane of view.  Whereas, stages 191, 193, 195, and 197 are cut by the plane of view.  An alternative (and probably more correct) way of illustrating the device would be to also “cut” stages 192, 194, 196, such 
In Figs. 4, 5, and 6, the opening in the sleeve 144 through which the hammers protrude is not illustrated correctly.  As currently illustrated, the hammers cannot move.  See annotated Fig. below.

    PNG
    media_image1.png
    302
    600
    media_image1.png
    Greyscale

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it is not in narrative form.  Instead, it is constructed as a run-on sentence, like a claim.  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities:
Section headings are missing from the specification.  See 37 CFR 1.77(c).
Page 1, paragraph 3, line 2, --and-- should be inserted between “casing” and “the”.
Page 15, line 6, “fore” should be changed to --forth--.
Page 15, third to last line, “first hammer 122” should be changed to --second hammer 122--.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Objections
Claims 2-4, 6-9, 11-13, 15, 16, 18-20, and 23 are objected to because of the following informalities:  It is suggested (but not required) that the first word of these claims be changed from “A” to --The--, in order to make it more apparent that these are dependent claims.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 13 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The claim recites that the hammer can impact the casing with a force “greater than about 100,000 Newtons.”  This range is unbounded.  The claim contains within its scope forces that are much beyond 100,000 Newtons.  Applicant’s specification does not enable one of ordinary skill in the art to construct such a device that can create these massive impact forces.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 11, 13, and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	With regard to claim 11, this claim is unclear, as it seems to contradict the specification.  The specification states that a single eccentric disc, or driving means, drives both the first hammer and the second hammer.  The specification states that a another stage of the device (i.e. another set of first and second hammers).  See second full paragraph of page 7 of the specification of the application.
With regard to claim 13, this claim recites that the hammer “is operable during use to impact the casing with a force greater than about 100,000 Newtons.”  However, the unit of Newtons is not a measure of impact, it is a measure of force.  Impacts occur over a period of time, and are given the units Newton-seconds.  Thus, it is unclear what is meant by this limitation.
	With regard to claim 23, the term “preferably” renders this claim indefinite, as it is unclear whether the material is required to be cement or not.  Furthermore, the word --the-- should be inserted before the second instance of “material” in line 2.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4, 6, 8, 9, 11, 12, 14, 16-20, and 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Solum (US 3,557,875).
With regard to claim 1, Solum discloses a jarring device for applying an impact to a casing (14) of a wellbore in a subterranean or subsea formation, the jarring device comprising:
(35) and a driving means (26+47 and 43) for driving the hammer between a first position (dashed lines in Fig. 5) in which the hammer is spaced from the casing and a second position in which the hammer contacts the casing (i.e. position in which face 37 contacts the casing 14 in Fig. 5), such that the driving means is operable during use to drive the hammer from the first position to the second position so as to impact the casing (springs 43 bias the impact hammer 35 into contact with the casing, and shaft 26+47 compresses the springs such that the springs can act on the impact member);
wherein the hammer is reciprocated by the driving means (the hammer is reciprocated through the combined action of driving means 43 and the rotating mandrel 26).
With regard to claim 2, the driving means is a shunt (element 47 of the driving means is a “shunt,” i.e. as defined by Merriam-Webster as “a means or mechanism for turning or thrusting aside”) arranged to impact the hammer and drive it from the first position to the second position (element 26+47 cocks the impact member 35 so that 35 can be pushed by springs 43 to impact the casing.  In other words, element 26+47 is responsible for “driving” the impactor as much as the springs 43 are).
With regard to claim 3, Solum discloses a body (28 and 29) wherein the hammer moves relative to the body when it is driven from the first position to the second position (compare position of elements 28 and 29 with the dashed lines in Fig. 2, and the non-dashed illustration of impact member 35).  
(26), wherein the shunt (47) is supported by the inner shaft, and wherein the inner shaft is arranged such that rotation thereof causes rotation of the shunt thereabout to cause the shunt to drive the hammer from the first position to the second position (the shunt 47 is mounted on the shaft 26 and rotates with it, and cocks the impact member 35 which then springs back and impacts the casing); and
a sleeve (28 and 29) disposed about the rotatable inner shaft, wherein the hammer is supported by the sleeve.
With regard to claim 6, the driving means (26+47) is a hydraulic, mechanical (Solum’s driving means is mechanical), or electromechanical actuator.
With regard to claim 8, the hammer (i.e. first face 37 of hammer member 35) is a first hammer and the jarring device comprises a second hammer (second face 38 can be considered a second hammer, as it is also capable of contacting the casing) movable between a first position in which the second hammer is spaced from the casing and a second position in which the second hammer contacts the casing (the second face 38 is at least capable of contacting the casing in the cocked position, and thus meets the limitations of apparatus claim 8).
With regard to claim 9, Solum discloses a connection (see annotated Fig. below) which connects the first hammer and the second hammer so that movement of either the first hammer or the second hammer causes the other of the first hammer and the second hammer to move synchronously therewith, wherein the driving means is operable to drive the second hammer from the first position in which the second hammer is spaced from the casing and the second position in which the second (the second hammer is capable of contacting the casing in the cocked position shown in dashed lines in Fig. 5).

    PNG
    media_image2.png
    327
    416
    media_image2.png
    Greyscale

With regard to claim 11, as best understood, Solum discloses that the driving means (26+47 and 43) is a first driving means (note that the driving means has multiple rib elements 47 as shown in Fig. 5) and the device comprises a second driving means (i.e. another of rib elements 47) operable to move the second hammer from its first position to its second position.
With regard to claim 12, Solum discloses that the hammer and the driving means comprise a stage, and wherein the jarring device comprises a plurality of stages (see multiple jarring devices in Fig. 10).
With regard to claim 14, Solum discloses an apparatus for removing a casing from a wellbore (note that this merely refers to the intended use of the device and is thus given little patentable weight) comprising a jarring device (25) as claimed in claim 1, wherein the jarring device is disposed on a string (Fig. 1), and the apparatus (19) disposed on the string above the jarring device (Fig. 1 shows spear 19 above jar 25).
With regard to claim 16, Solum discloses a controller (i.e. all of the equipment at the rig; note that the specification does not define whether the controller is electronic or otherwise) configured to control operation of the jarring device.
With regard to claim 17, Solum discloses a method of applying an impact to a casing (14) of a wellbore in a subterranean or subsea formation, the method comprising:
positioning a jarring device (25) within the casing (14), the jarring device comprising a hammer (37) and a driving means (26+47 and 43) for driving the hammer between a first position in which the hammer is spaced from the casing (i.e. the cocked position shown using dashed lines) and a second position in which the hammer contacts the casing (i.e. the position shown using solid lines in Fig. 5); and
operating the driving means to drive a hammer from the first position to the second position to apply an impact to the casing (the shaft 26 is rotated until element 47 causes impact member 35 to move to the cocked position and then springs 43 move the hammer 35 into contact with the casing, thus driving means 26+47 and 43 are fully responsible for movement of the impact member from the spaced position to the impact position);
wherein the hammer is reciprocated by the driving means (hammer 35 is reciprocated by continued movement of the shaft 26). 
With regard to claim 18, the driving means (26+47 and 43) comprises a shunt (element 47 is a shunt that “moves aside” the impact member—this is the definition of a shunt as given by Merriam-Webster), and wherein operating the shunt comprises rotating the shunt about an inner shaft (shunt 47 is rotated about shaft 26) to cause the shunt to drive the hammer from the first position to the second position (see Fig. 5, which shows how shunt cocks the impact member 35, thus allowing the springs to drive the impact member into contact with the casing).  
With regard to claim 19, Solum discloses repeatedly applying impacts to the casing by driving the hammer (the hammer is repeatedly cocked and actuated as the rotor 26 rotates), and changing the frequency of impacts by changing how frequently the hammer is driven by the shunt (as the mandrel 26 starts and stops rotating, the frequency of impacts inherently changes).
With regard to claim 20, Solum discloses, after applying an impact to the casing, moving the jarring device within the casing to apply an impact to another part of the casing (column 6, lines 40-59, “the assembly of drill pipe and impacting and vibrating devices may be successively moved from zone to zone for accomplishing the same operation in multiple zones”).
With regard to claim 23, the impact of hammer 35 on the casing will inherently causes some cement damage, even if small.
Claim(s) 1, 3, 6-8, 11, and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wassell (US 6,257,356).
With regard to claim 1, Wassell discloses a jarring device for applying an impact to a casing of a wellbore in a subterranean or subsea formation (note that Wassell’s device is not for the intended use of impacting the casing, but its steering pads 12 are at least capable of applying an impact to a casing), the jarring device comprising:
a hammer (12) and a driving means (i.e. the fluid that drives the members 12, note that the fluid is considered an “equivalent thereof” with regard to 112(f) of the eccentric shunt in that it provides a force that drives the impact members radially) for driving the hammer between a first position in which the hammer is spaced from the casing and a second position in which the hammer contacts the casing, such that the driving means is operable during use to drive the hammer from the first position to the second position so as to impact the casing (the driving means, i.e. the fluid, drives the members 12 radially outwardly);
wherein the hammer is reciprocated by the driving means (the fluid can drive the hammers 12 outward, and also allow them to retract by decreasing the pressure and allowing the springs 20 to bias the hammers 12 inward).  
	With regard to claim 3, Wassell discloses a body (14) wherein the hammer moves relative to the body when it is driven from the first position to the second position (see Fig. 3, for example, which shows how hammers 12 move outwardly with respect to body 14).  
With regard to claim 6, the driving means is hydraulic.
With regard to claim 7, Wassell discloses a biasing mechanism (20) arranged to bias the hammer to the first position and to return the hammer to the first position from the second position (springs 20 bias the hammers 12 inwardly toward the first position, in which they are spaced from the casing).
(i.e. another of the hammers 12 as shown in Figs. 3 and 4) movable between a first position in which the second hammer is spaced from the casing and a second position in which the second hammer contacts the casing.  
With regard to claim 11, as best understood, the driving means is a first driving means (i.e. the fluid from valve V1) and the device comprises a second driving means (i.e the fluid from valve V2) operable to move the second hammer from its first position to its second position.
With regard to claim 12, the hammer and the driving means comprise a stage, and wherein the jarring device comprises a plurality of stages (Fig. 4 shows a plurality of stages of hammers 12).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Solum.
With regard to claim 13, as best understood, Solum fails to specifically disclose that the hammer is operable during use to impact the casing with a force greater than about 100,000 Newtons.
	It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified Solum such that the force of the impact hammer was greater than 100,000 Newtons, as the specific force applied by the hammer would be a matter of routine optimization depending on conditions anticipated in the specific situation in which the tool was being used (see MPEP 2144.05 II. A.).
With regard to claim 15, Solum fails to disclose a longitudinal jar also being included in the string.
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified Solum to include a longitudinal jar, in addition to the radial jar, as examiner hereby takes Official Notice that longitudinal jars are well known in the art and that their use in any downhole string is known to be advantageous given the possibility of the string becoming stuck in the well.
Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Solum in view of Applicant’s Admitted Prior Art (hereinafter AAPA).

AAPA discloses that casing can reach the end of its useful life, and removal is required (see paragraphs 2 and 3 of the specification of the instant application).
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified Solum’s method by eventually removing a section of casing from the wellbore, as AAPA teaches that removing casing sections is sometimes necessary to retain the integrity of the wellbore.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT E FULLER whose telephone number is (571)272-6300. The examiner can normally be reached M-F 8:30AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on 571-270-3436. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ROBERT E FULLER/Primary Examiner, Art Unit 3676